Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1  and 16 are rejected under 35 U.S.C. 103 as obvious over Thiriot (PG Pub. 2007/0026752) in view of Takiue et al. (WO 2007/089008).
Regarding claim 1, Thiriot teaches a textile product comprising a multilayered cloth and being a firefighting fireproof garment comprising a cloth as an intermediate layer and the intermediate layer having laminated thereon an outermost layer and an innermost layer [0074-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Thiriot meets the requirements of the claimed cloth, Thiriot clearly meet the requirements of present claims cloth.
Thiriot are silent regarding the claimed heat insulation. However, given Thiriot teaches such a similar cloth made out of such similar materials in such similar weight percentages, arranged in such a similar manner with such similar properties, the claimed heat insulation is necessarily inherent.
Thiriot are silent regarding the claimed afterflame time. However, given Thiriot teaches such a similar cloth made out of such similar materials in such similar weight percentages, arranged in such a similar manner with such similar properties, the claimed afterflame time is necessarily inherent. 
Thiriot teaches yarn A and yarn B are meta-aramid and para-aramid [0036-0037]. 
Thiriot teaches yarn A and yarn B are meta-aramid and para-aramid [0036-0037]. Thiriot teaches the high thermal shrinkage yarn (or yarn A) includes 50 wt% or more of meta-aramid fiber and the low thermal shrinkage yarn (or yarn B) includes 50 wt% or more of para-aramid [claims 5 and 6]. Thiriot teaches the yarn A having a high thermal shrinkage and/or the yarn B having a low thermal shrinkage is a spun yarn or a filament [0025 and 0038]. The cloth includes a breathable waterproof film laminated on one side thereof which can be a polyester film, a polyurethane film or a fluorine based film [0059, 0123].
Thiriot is silent regarding the claimed residual solvent content of the meta-aramid fiber. However, Takiue et al. teaches meta-aramid fiber with a residual solvent content of 1.0% by 
Regarding claim 16, Thiriot teaches threads A are comprised of a mixture of fibers [0025, 0035 and 0038]. Thiriot also shows fiber mixtures in the Examples and teaches “the threads of type A may be constituted completely or in part of different temperature-stable fibers of filaments.” Thiriot teaches the benefit of meta-aramid fibers in that they provide some temperature stability and also provide greater shrinkage under the effect of high temperatures. Thiriot also teaches para-aramid fibers provide temperature stability and limit shrinkage. Given the teachings of Thiriot it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed yarn A with a high thermal shrinkage rate comprising the claimed amount of meta-aramid and para-aramid fibers in order to affect shrinkage and temperature stability of the yarn A in the fabric. 

Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive. 
Applicant argues Thiriot does not teach the amended limitation of the residual solvent content in the meta-aramid fibers. However, Takiue et al. teaches the claimed residual solvent content of meta-aramid fibers being 1% or less as set forth above. 
Applicant argues Thririot does not teach newly claimed 16. As set forth above, Thiriot teaches threads A are comprised of a mixture of fibers [0025, 0035 and 0038]. Thiriot also shows fiber mixtures in the Examples and teaches “the threads of type A may be constituted completely or in part of different temperature-stable fibers of filaments.” Thiriot teaches the benefit of meta-aramid fibers in that they provide some temperature stability and also provide greater shrinkage under the effect of high temperatures. Thiriot also teaches para-aramid fibers provide temperature stability and limit shrinkage. Given the teachings of Thiriot it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed yarn A with a high thermal shrinkage rate comprising the claimed amount of meta-aramid and para-aramid fibers in order to affect shrinkage and temperature stability of the yarn A in the fabric.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789